                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION



 WILLIE Q. CHISUM,

               Plaintiff,                               CIVIL ACTION NO.: 6:18-cv-99




 DEPUTY WARDEN SHEENA BLACK;
 ADAMS;and ASSISTANT WARDEN
 PINERIO,

                Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 16. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiffs Complaint for

failure to follow this Court's Orders and failure to prosecute, DIRECTS the Clerk of Court to

CLOSE this case and enter the appropriate judgment of dismissal, and DENIES Plaintiff informa

pauperis status on appeal.

       SO ORDERED,this /$^av of November,2019.


                                     J. RANOAMALL,CHIEF JUDGE
                                     UNITED STATES DISTRICT COURT
                                         TIERN DISTRICT OF GEORGIA
